Putnam, J. (dissenting):
The impression I entertained on the argument of this appeal has been changed by a careful examination of the return of the justice and consideration of the questions involved.
*595The plaintiff, on Thursday, the 28th day of January, 1897, with his trunk, took passage on the defendant’s cars at Bennington, Vt., for Hoosick, U. T. He reached the latter place at a quarter of seven in the evening. The plaintiff was on his way to visit a Mr. Quackenbush, who lived a mile and a half from the railroad station, and depended upon the latter to take him and his baggage from the depot. When he arrived he saw his trunk unloaded, but did not present his check or demand it, going immediately with a companion to a one-horse sleigh in waiting, sent by Mr. Quackenbush, to the residence of the latter. He sent the coachman for the trunk the next morning between nine and ten, and afterwards called for it himself, but did not succeed in obtaining it until Saturday. It had been broken open and articles, the value of which is not disputed, taken therefrom..
The principles of law applicable to the. case are well settled. The defendant, as a cpimnon carrier, was liable as such from the time the trunk was shipped at Bennington until it reached Hoosick, and for such time thereafter as should afford the plaintiff a reasonable opportunity to remove it. (Roth v. Buffalo & State Line R. R. Co., 34 N. Y. 548; Fenner v. Buffalo & State Line R. R. Co., 44 id. 505; Mortland v. Philadelphia & R. R. R. Co., 81 Hun, 473.)
What was a reasonable time depended upon the circumstances of the case. (Burgevin v. N. Y. C. & H. R. R. R. Co., 69 Hun, 479; Burnell v. The New York Central R. R. Co., 45 N. Y. 184.)
If there was no dispute as to the facts, the question was one of law for the court. (Hedges v. Hudson River R. R. Co., 49 N. Y. 223.) But a question of fact arose, although there was no conflict in the evidence, if different inferences could be drawn therefrom. The plaintiff reached Hoosick in the evening; it was a country station ; he was met by a one-horse sleigh sent by Quackenbush, in which he was taken to the house of the latter. It appeared that he could not remove his trunk in that sleigh, and it is not claimed that there was any conveyance at the station in which he could have taken it away. According to the custom prevailing at that place, of which the plaintiff was shown to have been aware, the station agent, immediately after the arrival of the train, closed and locked the station for the night, and departed.
*596It has not been held that if a passenger arriving at a railroad station fails to take his package immediately, the liability of the carrier as such ceases. Such liability continues until the passenger has had a reasonable time to remove his package. What is a reasonable time depends upon the circumstances. The justice was authorized in this case to find that, unless the plaintiff removed his trunk immediately on the arrival of the train, he could not have obtained it that night; that he could not have sent a conveyance for it after his arrival at Hr. Qnackenbush’s, a mile and a half distant, or have procured such conveyance from the neighboring hotel in time to obtain the trunk before the station closed. Hence, the justice properly held that the defendant did not afford the plaintiff a reasonable time to remove his trunk on the night of its arrival, and that the demand the next morning was sufficient.
The plaintiff was not compelled to go through with the formality of sending a conveyance and making a demand for the trunk at a time when he knew the station would be closed, or to make a search for the station agent after he had locked up the station for the night, or to solicit the agent to keep the station open beyond the usual time, so that he could obtain his baggage that night.
The statement of the plaintiff as a witness that he did not take the trunk that night because it was not convenient; that he did not expect to take it that evening, must be considered in connection with his testimony that he could not take it in the sleigh sent by Mr. Quackenbush, and with his knowledge that the station would close immediately after he left, thus affording him no opportunity to send for the baggage. What the witness meant by those statements was a question for the justice to determine, and he could properly hold that the witness used the expressions referred to in the following sense: It was not convenient to — he did not expect to — take the trunk that night because he knew he could not take it in the sleigh sent for him, and would not have time to obtain a conveyance before the station was closed for the night.
It will be seen that the facts in this case differ from those considered in Roth v. Buffalo & State Line R. R. Co., Fenner v. Buffalo & State Line R. R. Co. and Mortland v. Philadelphia & R. R. R. Co. (supra). In those cases the passenger or consignee had ample time and opportunity to remove his property; while *597here the only opportunity to remove the trunk was immediately on the arrival of the train.
■ I think that, under all the circumstances, the plaintiff was not given a reasonable time to take away his baggage on the evening of its arrival at Hoosick and that a demand made the next rúorning was in time.
The judgment should be affirmed, with costs.
Herrick, J., concurred.
Judgment of the County Court and of the justice’s reversed, with costs.